®2A40 [34 (10/03) Substitution of Attorney

UNITED STATES DISTRICT COURT

 

 

 

District of ALASKA
ELIZABETH BAKALAR CONSENT ORDER GRANTING
Plaintiff (s), SUBSTITUTION OF ATTORNEY
V.
MICHAEL J. DUNLEAVY, et. al CASE NUMBER: 3:1 9-cv-00025
Defendant (s),
Notice is hereby given that. subject to approval by the court, _Elizabeth Bakalar substitutes
(Party (s) Name)
Amanda Harber , State Bar No. 1011119 as counsel of record in

 

(Name of New Attorney)

placeof _Stephen Koteff, Joshua A. Decker, of the ACLU of Alaska Foundation
(Name of Anomey (s) Withdrawing Appearance)

Contact information for new counsel is as follows: ae
Firm Name: Loacticectamendesreber 9% Sale law Lac
Address: P.O. Box 661, Soldotna, AK 99669
Telephone: (997) 4 Qo —HA10 Facsimile
E-Mail (Optional); _amanda.harber@gmail.com Gd mand. 4 (a) Y Gfstake ln) (in

 

I consent to the above substitution.

Date: 4 / | y | 2s ep

(Signature of Party (s))
I consent to being substituted. ¢ } e LEE

Date: | t+ cm —
as (Signature of Former — (s))

(Signature of New Attomey)

 

 

1 consent to the above substitution.

Date: i { | C 0~w;§y \_+

 
 

The substitution of attorney is hereby approved and so ORDERED.

Date:

 

 

Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.|

 

Eee: a eg ——————S Eee

Case 3:19-cv-00025-JWS Document 48 Filed 09/17/20 Page 1 of 1
